Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-9 and 11-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Krishnan et al. (Hereinafter “Krishnan”) in the US Patent Application Publication Number US 20150017436 A1.
Regarding claim 1, Krishnan teaches a belt [16] for an elevator system [10] (a belt or rope includes a plurality of cords; and a jacket engaging the cords; Paragraph [0003] Line 1-2; 
FIG. 1 illustrates a schematic of an example traction elevator system 10 including an elevator car 12 coupled to one or more lifting and/or suspending members; Paragraph [0009] Line 1-4; FIG. 2 shows an example of a woven elevator belt 16 having at least partially exposed woven fabric 32; Paragraph [0010] Line 1-2), comprising:
a plurality of tension members [16] in Figure 2 arranged along a belt width and extending longitudinally along a length of the belt [16] (FIG. 2 shows an example of a woven elevator belt 16 having at least partially exposed woven fabric 32 according to an embodiment of the invention. Particularly, the elevator belt 16 includes a plurality of cords or tension elements 30 that are arranged generally parallel to each other and extend in a longitudinal direction that establishes a length dimension of the elevator belt 16; Paragraph [0010] Line 1-7), 
each tension member [30] including a plurality of fibers (Further, the plurality of cords or tension members 30 are assembled into the elevator belt 16 by weaving the plurality of cords or tension members 30 together with weave fibers forming a suitable woven fabric 32; Paragraph [0010] Line 17-20; the plurality of cords or tension members 30 can be made from other metal alloys such as, for example, carbon steel, iron alloys, nickel alloys or aluminum alloys, or from a combination of metal wires and non-metallic fibers; Paragraph [0010] Line 12-16);
a metallized coating layer (organic or metal-organic coatings as the metallized coating layer) applied to at least a portion of an outer surface of at least one tension member of the plurality of tension members [30] (In an exemplary process for manufacturing the elevator belt 16, one or more self-assembling organic or metal-organic coatings can be first applied as a protective coating to the surface of the plurality of wires, strands and/or cords or tension members 30 prior to weaving the fabric 32; Paragraph [0012] Line 1-5; The fibers, or the fabric 32 formed by the fibers, could be impregnated with at least one protective coating that protects the cords from corrosion during operation of the belt 16 in an elevator system 10. In another embodiment, synthetic fiber ropes coated with one or more coatings specifically designed for fiber ropes can be used instead of the plurality of cords with steel wires without departing from the scope of the invention; Paragraph [0010] Line 20-27; a metallized coating layer (organic or metal-organic coatings as the metallized coating layer) applied to at least a portion of an outer surface of at least one tension member), 
the metallized coating (metallized coating layer is coated with metal-organic coatings) having a coating electrical conductivity greater than a tension member[30] (tension members are made from non-metallic fibers as stated above) electrical conductivity of the at least one tension member [30] (Non-metals exhibit very low electrical conductivities and metal exhibits high electrical conductivity, therefore the metallized coating layer comprising metal-organic coatings having a coating electrical conductivity greater than a tension member electrical conductivity made from non-metallic fibers of the at least one tension member; (Are metals or nonmetals better conductors of electric current? Why? ... Metals, because of the low number (1 or 2) of valence electrons that they have.
Explanation: Electrical conductivity in metals is a result of the movement of electrically charged particles. The atoms of metal elements are characterized by the presence of valence electrons - electrons in the outer shell of an atom that are free to move about. It is these 'free electrons' that allow metals to conduct an electric current. The most effective conductors of electricity are metals that have a single valence electron that is free to move and causes a strong repelling reaction in other electrons. This is the case in the most conductive metals, such as silver, gold, ​and ​copper, who each have a single valence electron that moves with little resistance and causes a strong repelling reaction. Semi-conductor metals and non-metals have a higher number of valence electrons (usually four or more) so they are inefficient or ineffective at electrical conductance; https://socratic.org/questions/are-metals-or-nonmetals-better-conductors-of-electric-current-why); and
a jacket material [34] in Figure 2 at least partially encapsulating the plurality of tension members [30] and the metallized coating layer (organic or metal-organic coatings) (The elevator belt 16 could include at least one generally wear-resistant fabric 32 such as common synthetic fabrics based on nylon, polyester, olefin, acrylic, and cellulose, and specialty fabrics including aramids, that is woven with the plurality of cords or tension members 30 and generally surrounded by an elastomer 34 to form a jacket. But, in another embodiment, the plurality of cords or tension members 30 and woven fabric 32 is encapsulated in the elastomer 34; Paragraph [0011] Line 1-9).

Regarding claim 3, Krishnan teaches a belt, wherein 
the plurality of fibers are formed from one or more of, glass, liquid crystal polymer, basalt, polyester, nylon or aramid materials (The elevator belt 16 could include at least one generally wear-resistant fabric 32 such as common synthetic fabrics based on nylon, polyester, olefin, acrylic, and cellulose, and specialty fabrics including aramids, that is woven with the plurality of cords or tension members 30 and generally surrounded by an elastomer 34 to form a jacket; Paragraph [0011] Line 1-6).

Regarding claim 4, Krishnan teaches a belt, wherein 
the plurality of fibers are formed from carbon fibers (the plurality of cords or tension members 30 can be made from other metal alloys such as, for example, carbon steel, iron alloys, nickel alloys or aluminum alloys, or from a combination of metal wires and non-metallic fibers; Paragraph [0010] Line 12-15).

Regarding claim 5, Krishnan teaches a belt, wherein 
the tension member [30] electrical conductivity is in the range of 10-21 to 105 siemens per meter (The elevator belt 16 could include at least one generally wear-resistant fabric 32 such as common synthetic fabrics based on nylon, polyester, olefin, acrylic, and cellulose, and specialty fabrics including aramids, that is woven with the plurality of cords or tension members 30 and generally surrounded by an elastomer 34 to form a jacket; Paragraph [0011] Line 1-6; Therefore tension member can be a polyester. The conductivity of PET which thermoplastic polymer resin of the polyester family 10-21 as explained below:
Polyethylene terephthalate, commonly abbreviated PET, PETE, is the most common thermoplastic polymer resin of the polyester family and is used in fibres for clothing, containers for liquids and foods. Polyethylene terephthalate polyester is a hard, stiff, strong, dimensionally stable material that absorbs very little water; https://material-properties.org/pet-properties-application-price/

    PNG
    media_image1.png
    63
    843
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    57
    822
    media_image2.png
    Greyscale

https://www.electrical4u.com/electrical-conductivity-of-metal-semiconductor-and-insulator/
Therefore, the tension member [30] electrical conductivity is in the range of 10-21 to 105 siemens per meter).


Regarding claim 8, Krishnan teaches a belt, wherein 
the coating layer completely covers an outer perimetrical surface of the at least one tension member [30] (In one example, the plurality of cords or tension members 30 are dipped into the organic or metal-organic coating material and allowed to dry in air if the coatings are thin. In another example, the organic or metal-organic coating material is spray coated or painted onto the surface of the plurality of cords or tension members 30. "Thin" as used herein includes a range of coating layer thicknesses from about 10 angstroms (about 1 nanometers) to about 1 micron (about 1000 nanometers), and may include a single or multiple monolayers of the coating materials on the surface of the plurality of cords or tension members 30; Paragraph [0012] Line 1-18; the coating layer completely covers an outer perimetrical surface of the at least one tension member [30] as it covers the surface of the tension member outside or by dipping the tensioning member to the coating layer).

Regarding claim 9, Krishnan teaches an elevator system (Lifting and/or suspending members used, for example, in elevator systems, and more particularly, to lifting and/or suspending members having metal cords with an organic or metal-organic coating.; Paragraph [0001] Line 2-5; FIG. 1 schematically shows selected portions of an example elevator system that could utilize a lifting and/or suspending member; Paragraph [0001] Line 1-3) comprising:
a hoistway [14] (The elevator car 12 is operatively suspended or supported in a hoistway 14 with the one or more belts 16; Paragraph [0009] Line 6-7);
an elevator car [12] disposed in the hoistway [14] (FIG. 1 illustrates a schematic of an example traction elevator system 10 including an elevator car 12 coupled to one or more lifting and/or suspending members; Paragraph [0009] Line 1-3); and
a belt [16] (a belt or rope includes a plurality of cords; and a jacket engaging the cords; Paragraph [0003] Line 1-2) operably connected to the elevator car [12] to suspend and/or drive the elevator car [12] along the hoistway [14] (FIG. 1 illustrates a schematic of an example traction elevator system 10 including an elevator car 12 coupled to one or more lifting and/or suspending members. The lifting and/or suspending members could be ropes or belts 16 according to an embodiment of the invention. The elevator car 12 is operatively suspended or supported in a hoistway 14 with the one or more belts 16; Paragraph [0009] Line 1-7), the belt [16] including:
a plurality of tension members [16] arranged along a belt width and extending longitudinally along a length of the belt [16] (FIG. 2 shows an example of a woven elevator belt 16 having at least partially exposed woven fabric 32 according to an embodiment of the invention. Particularly, the elevator belt 16 includes a plurality of cords or tension elements 30 that are arranged generally parallel to each other and extend in a longitudinal direction that establishes a length dimension of the elevator belt 16; Paragraph [0010] Line 1-7), 
each tension member [30] including a plurality of fibers [32] (Further, the plurality of cords or tension members 30 are assembled into the elevator belt 16 by weaving the plurality of cords or tension members 30 together with weave fibers forming a suitable woven fabric 32; Paragraph [0010] Line 17-20; the plurality of cords or tension members 30 can be made from other metal alloys such as, for example, carbon steel, iron alloys, nickel alloys or aluminum alloys, or from a combination of metal wires and non-metallic fibers; Paragraph [0010] Line 12-16);
a metallized coating layer (organic or metal-organic coatings as the metallized coating layer) applied to at least a portion of an outer surface of at least one tension member of the plurality of tension members [30] (In an exemplary process for manufacturing the elevator belt 16, one or more self-assembling organic or metal-organic coatings can be first applied as a protective coating to the surface of the plurality of wires, strands and/or cords or tension members 30 prior to weaving the fabric 32; Paragraph [0012] Line 1-5; The fibers, or the fabric 32 formed by the fibers, could be impregnated with at least one protective coating that protects the cords from corrosion during operation of the belt 16 in an elevator system 10. In another embodiment, synthetic fiber ropes coated with one or more coatings specifically designed for fiber ropes can be used instead of the plurality of cords with steel wires without departing from the scope of the invention; Paragraph [0010] Line 20-27; a metallized coating layer (organic or metal-organic coatings as the metallized coating layer) applied to at least a portion of an outer surface of at least one tension member), 
the metallized coating (metallized coating layer is coated with metal-organic coatings) having a coating electrical conductivity greater than a tension member[30] (tension members are made from non-metallic fibers as stated above) electrical conductivity of the at least one tension member [30] (Non-metals exhibit very low electrical conductivities and metal exhibits high electrical conductivity, therefore the metallized coating layer comprising metal-organic coatings having a coating electrical conductivity greater than a tension member electrical conductivity made from non-metallic fibers of the at least one tension member; (Are metals or nonmetals better conductors of electric current? Why? ... Metals, because of the low number (1 or 2) of valence electrons that they have.
Explanation: Electrical conductivity in metals is a result of the movement of electrically charged particles. The atoms of metal elements are characterized by the presence of valence electrons - electrons in the outer shell of an atom that are free to move about. It is these 'free electrons' that allow metals to conduct an electric current. The most effective conductors of electricity are metals that have a single valence electron that is free to move and causes a strong repelling reaction in other electrons. This is the case in the most conductive metals, such as silver, gold, ​and ​copper, who each have a single valence electron that moves with little resistance and causes a strong repelling reaction. Semi-conductor metals and non-metals have a higher number of valence electrons (usually four or more) so they are inefficient or ineffective at electrical conductance; https://socratic.org/questions/are-metals-or-nonmetals-better-conductors-of-electric-current-why); and
a jacket material [34] in Figure 2 at least partially encapsulating the plurality of tension members [30] and the metallized coating layer (organic or metal-organic coatings) (The elevator belt 16 could include at least one generally wear-resistant fabric 32 such as common synthetic fabrics based on nylon, polyester, olefin, acrylic, and cellulose, and specialty fabrics including aramids, that is woven with the plurality of cords or tension members 30 and generally surrounded by an elastomer 34 to form a jacket. But, in another embodiment, the plurality of cords or tension members 30 and woven fabric 32 is encapsulated in the elastomer 34; Paragraph [0011] Line 1-9).

Regarding claim 11, Krishnan teaches an elevator system, wherein 
the plurality of fibers are formed from one or more of, glass, liquid crystal polymer, basalt, polyester, nylon or aramid materials (The elevator belt 16 could include at least one generally wear-resistant fabric 32 such as common synthetic fabrics based on nylon, polyester, olefin, acrylic, and cellulose, and specialty fabrics including aramids, that is woven with the plurality of cords or tension members 30 and generally surrounded by an elastomer 34 to form a jacket; Paragraph [0011] Line 1-6).


Regarding claim 12, Krishnan teaches a belt, wherein 
the plurality of fibers are formed from carbon fibers (the plurality of cords or tension members 30 can be made from other metal alloys such as, for example, carbon steel, iron alloys, nickel alloys or aluminum alloys, or from a combination of metal wires and non-metallic fibers; Paragraph [0010] Line 12-15).


Regarding claim 13, Krishnan teaches an elevator system, wherein 
the tension member [30] electrical conductivity is in the range of 10-21 to 105 siemens per meter (The elevator belt 16 could include at least one generally wear-resistant fabric 32 such as common synthetic fabrics based on nylon, polyester, olefin, acrylic, and cellulose, and specialty fabrics including aramids, that is woven with the plurality of cords or tension members 30 and generally surrounded by an elastomer 34 to form a jacket; Paragraph [0011] Line 1-6; Therefore tension member can be a polyester. The conductivity of PET which thermoplastic polymer resin of the polyester family 10-21 as explained below:
Polyethylene terephthalate, commonly abbreviated PET, PETE, is the most common thermoplastic polymer resin of the polyester family and is used in fibres for clothing, containers for liquids and foods. Polyethylene terephthalate polyester is a hard, stiff, strong, dimensionally stable material that absorbs very little water; https://material-properties.org/pet-properties-application-price/

    PNG
    media_image1.png
    63
    843
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    57
    822
    media_image2.png
    Greyscale

https://www.electrical4u.com/electrical-conductivity-of-metal-semiconductor-and-insulator/
Therefore, the tension member [30] electrical conductivity is in the range of 10-21 to 105 siemens per meter).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan ‘436 A1 in view of LEHTINEN in the US patent Application Publication Number US 20150362450 A1.
Regarding claim 2, Krishnan fails to teach a belt, wherein the at least one tension member is formed from the plurality of fibers suspended in a thermoset matrix material. 
Lehtinen teaches an improved method and an arrangement in condition monitoring of an elevator rope (Paragraph [0006] Line 1-3), wherein 
the at least one tension member is formed from the plurality of fibers [f] suspended in a thermoset matrix material [m] (Said rope 3, 3′ is preferably such that it comprises one or more load bearing members 8, 8′, 8″, 8′″ made of composite material comprising reinforcing fibers f in polymer matrix m. Preferably, the reinforcing fibers f are carbon fibers; Paragraph [0070] Line 1-5; Preferably rope end block 9 in Figure 1 is a single piece structure manufactured from plastics or some other electrically nonconductive material, such as from thermoplastics polymer or thermosetting polymer; Paragraph [0065] Line 1-4; Therefore, the tension member is formed from the plurality of reinforcing fibers [f] suspended in a thermoset (thermosetting polymer) matrix material [m]). The purpose of doing so is to obtain a lightweight rope with high tensile stiffness, to achieve a large cross-sectional area for the load bearing member/parts, without weakening the bending capacity around an axis extending in the width and to lead a small number of wide load bearing members comprised in the rope to efficient utilization of the width of the rope, thus making it possible to keep the rope width of the rope in advantageous limits.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Krishnan in view of Lehtinen because Lehtinen teaches to include at least one tension member formed from the plurality of fibers suspended in a thermoset matrix material obtains a lightweight rope with high tensile stiffness, achieves a large cross-sectional area for the load bearing member/parts, without weakening the bending capacity around an axis extending in the width and leads a small number of wide load bearing members comprised in the rope to efficient utilization of the width of the rope, thus making it possible to keep the rope width of the rope in advantageous limits (Paragraph [0070]).


Regarding claim 10, Krishnan fails to teach an elevator system, wherein the at least one tension member is formed from the plurality of fibers suspended in a thermoset matrix material. 
Lehtinen teaches an improved method and an arrangement in condition monitoring of an elevator rope (Paragraph [0006] Line 1-3), wherein 
the at least one tension member is formed from the plurality of fibers [f] suspended in a thermoset matrix material [m] (Said rope 3, 3′ is preferably such that it comprises one or more load bearing members 8, 8′, 8″, 8′″ made of composite material comprising reinforcing fibers f in polymer matrix m. Preferably, the reinforcing fibers f are carbon fibers; Paragraph [0070] Line 1-5; Preferably rope end block 9 in Figure 1 is a single piece structure manufactured from plastics or some other electrically nonconductive material, such as from thermoplastics polymer or thermosetting polymer; Paragraph [0065] Line 1-4; Therefore, the tension member is formed from the plurality of reinforcing fibers [f] suspended in a thermoset (thermosetting polymer) matrix material [m]). The purpose of doing so is to obtain a lightweight rope with high tensile stiffness, to achieve a large cross-sectional area for the load bearing member/parts, without weakening the bending capacity around an axis extending in the width and to lead a small number of wide load bearing members comprised in the rope to efficient utilization of the width of the rope, thus making it possible to keep the rope width of the rope in advantageous limits.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Krishnan in view of Lehtinen because Lehtinen teaches to include at least one tension member formed from the plurality of fibers suspended in a thermoset matrix material obtains a lightweight rope with high tensile stiffness, achieves a large cross-sectional area for the load bearing member/parts, without weakening the bending capacity around an axis extending in the width and leads a small number of wide load bearing members comprised in the rope to efficient utilization of the width of the rope, thus making it possible to keep the rope width of the rope in advantageous limits (Paragraph [0070]).


Claim(s) 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan ‘436 A1 in view of Marc in the US Patent Number US 8192316 B2.

Regarding claim 6, Krishnan fails to teach a belt, wherein the coating layer is formed from one or more of electrically conductive materials with conductivity greater than 106 siemens per meter.
Marc teaches thermoplastic belting, more particularly to belting with wear-resistant, anti-static fabric on a surface, and specifically to a drive belt with fabric cover containing silver-coated polymeric fiber (Column 1 Line 7-10), 
wherein the coating layer is formed from one or more of electrically conductive materials with conductivity greater than 106 siemens per meter (The anti-static, wear-resistant fabric is conductive because it contains conductive fibers having a metallic component such as a metallic coating. Preferably the metallic component of the conductive fibers is silver. A preferred conductive fiber is a polymeric fiber which may be synthetic or natural and which is coated with metal. The metallic coating may be silver, gold, platinum, copper, nickel, tin, zinc, palladium, or an alloy thereof. Preferably silver is the metallic coating on the conductive fiber; Column 3 Line 36-46; The conductivity of silver, gold or copper are as follows which is greater than 106 siemens per meter and therefore the coating layer is formed from one or more of electrically conductive materials (silver) with conductivity greater than 106 siemens per meter).


    PNG
    media_image1.png
    63
    843
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    70
    875
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    66
    879
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    67
    874
    media_image5.png
    Greyscale

https://www.electrical4u.com/electrical-conductivity-of-metal-semiconductor-and-insulator/
The purpose of doing so is to provide an improved abrasion resistance over conventional belts, to remain the anti-static properties even after long term use, to last much longer than the comparative nylon-covered belts, to improve certain frictional and wear characteristics of the inventive belt.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Krishnan in view of Marc, because Marc teaches to have the coating layer is formed from one or more of electrically conductive materials with conductivity greater than 106 siemens per meter provides an improved abrasion resistance over conventional belts, remains the anti-static properties even after long term use (Column 2 Line 31-33), lasts much longer than the comparative nylon-covered belts (Column 7 Line 43-44), improves certain frictional and wear characteristics of the inventive belt (Column 4 Line 39-41).


Regarding claim 7, Krishnan fails to teach a belt, wherein the coating layer is formed from one or more paramagnetic materials.
Marc teaches thermoplastic belting, more particularly to belting with wear-resistant, anti-static fabric on a surface, and specifically to a drive belt with fabric cover containing silver-coated polymeric fiber (Column 1 Line 7-10), wherein 
the coating layer is formed from one or more paramagnetic materials (The anti-static, wear-resistant fabric is conductive because it contains conductive fibers having a metallic component such as a metallic coating. Preferably the metallic component of the conductive fibers is silver. A preferred conductive fiber is a polymeric fiber which may be synthetic or natural and which is coated with metal. The metallic coating may be silver, gold, platinum, copper, nickel, tin, zinc, palladium, or an alloy thereof. Preferably silver is the metallic coating on the conductive fiber; Column 3 Line 36-46; What are Paramagnetic Materials?
Paramagnetic materials are metals that are only weakly attracted to magnets. Among them are aluminum, gold, and copper. https://whatsinsight.org/paramagnetic-materials/
Marc discloses that the coating layer is gold or copper and from the definition of paramagnetic materials gold and copper is paramagnetic material as these metals are weakly attracted to magnets). The purpose of doing so is to provide an improved abrasion resistance over conventional belts, to remain the anti-static properties even after long term use, to last much longer than the comparative nylon-covered belts, to improve certain frictional and wear characteristics of the inventive belt.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Krishnan in view of Marc, because Marc teaches to form the coating layer from one or more paramagnetic materials provides an improved abrasion resistance over conventional belts, remains the anti-static properties even after long term use (Column 2 Line 31-33), lasts much longer than the comparative nylon-covered belts (Column 7 Line 43-44), improves certain frictional and wear characteristics of the inventive belt (Column 4 Line 39-41).

Regarding claim 14, Krishnan fails to teach an elevator system, wherein the coating layer is formed from one or more of electrically conductive materials with conductivity greater than 106 siemens per meter.
Marc teaches thermoplastic belting, more particularly to belting with wear-resistant, anti-static fabric on a surface, and specifically to a drive belt with fabric cover containing silver-coated polymeric fiber (Column 1 Line 7-10), 
wherein the coating layer is formed from one or more of electrically conductive materials with conductivity greater than 106 siemens per meter (The anti-static, wear-resistant fabric is conductive because it contains conductive fibers having a metallic component such as a metallic coating. Preferably the metallic component of the conductive fibers is silver. A preferred conductive fiber is a polymeric fiber which may be synthetic or natural and which is coated with metal. The metallic coating may be silver, gold, platinum, copper, nickel, tin, zinc, palladium, or an alloy thereof. Preferably silver is the metallic coating on the conductive fiber; Column 3 Line 36-46; The conductivity of silver, gold or copper are as follows which is greater than 106 siemens per meter and therefore the coating layer is formed from one or more of electrically conductive materials (silver) with conductivity greater than 106 siemens per meter).


    PNG
    media_image1.png
    63
    843
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    70
    875
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    66
    879
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    67
    874
    media_image5.png
    Greyscale

https://www.electrical4u.com/electrical-conductivity-of-metal-semiconductor-and-insulator/
The purpose of doing so is to provide an improved abrasion resistance over conventional belts, to remain the anti-static properties even after long term use, to last much longer than the comparative nylon-covered belts, to improve certain frictional and wear characteristics of the inventive belt.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Krishnan in view of Marc, because Marc teaches to have the coating layer formed from one or more of electrically conductive materials with conductivity greater than 106 siemens per meter provides an improved abrasion resistance over conventional belts, remains the anti-static properties even after long term use (Column 2 Line 31-33), lasts much longer than the comparative nylon-covered belts (Column 7 Line 43-44), improves certain frictional and wear characteristics of the inventive belt (Column 4 Line 39-41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ach (US 20100140022 A1) discloses, “ELEVATOR BELT, METHOD FOR PRODUCING SUCH AN ELEVATOR BELT, AND ELEVATOR SYSTEM HAVING SUCH A BELT-An elevator belt for an elevator system of this type, which elevator belt can also transmit relatively high forces. It is a further object of the present invention to specify a method for producing an elevator belt of this type (Paragraph [0011]). FIG. 1 shows a cross section through an elevator belt 12 according to an embodiment of the present invention. Said elevator belt comprises a tube arrangement having a plurality of individual tubes 15 made from a thermoplastic polymer, from polyamide in the exemplary embodiment. In each case one tensile force carrier 14 is arranged in each of the tubes, the tensile force carrier comprising a steel wire rope which is wound together from strands which for their part are wound together from steel wires (Paragraph [0051]). [0052] During the production of the elevator belt 12, the individual tensile force carriers are encapsulated with polyamide, the intermediate spaces between the steel wires also being filled as completely as possible with polyamide. Subsequently, a belt body 13 made from an elastomer, from polyurethane in the exemplary embodiment, is extruded onto the tube arrangement (Paragraph [0052])- However, Ach does not teach the metallized coating having a coating electrical conductivity greater than a tension member electrical conductivity of the at least one tension member; and a jacket material at least partially encapsulating the plurality of tension members and the metallized coating layer”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2858